DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 14-17, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4,535,923 A).
Regarding claim 1, Retief discloses a carrier assembly mountable to rails of a saddle of a bicycle (Figs. 1 and 2), the carrier assembly comprising, a mounting assembly (21/23) adapted for attachment to at least one rail of the saddle (Fig. 6) to secure said mounting assembly thereto, at least one payload support (30) joined to said mounting assembly, said at least one payload support defining a mounting structure (Fig. 2 noting the holes to which portions are mounted located on surface 32) for supporting a payload carrier attachment for carrying a payload, and at least one payload carrier attachment (50), said at least one payload carrier attachment defining a mating mounting structure (noting holes 52 and fasteners 53) complementary to said mounting 
Retief does not specifically disclose the mating mounting structure being mountable and demountable in tool free fashion as the fasteners shown appear to require hex keys.
Manke teaches the ability to have a support device including a mating mounting structure (noting 5/8, 11, 12/13, Fig. 4) that is mountable and demountable in a tool free fashion (noting the use of wing nuts).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace the hex bolts/nuts with studs, apertures, and wing nuts as demonstrated by Manke because such a change would require the mere replacement of one know fastener type for another and would have yielded predictable results.
Regarding claim 2, modified Retief discloses said mounting assembly comprises a pair of opposed jaws (21 and 23) adjustable to engage at least one rail of the saddle (Fig. 6).
Regarding claim 4, modified Retief discloses said pair of opposed jaws comprises an upper jaw and a lower jaw joinable by adjustable fasteners (24) to form a clamp configured to clamp said at least one rail therebetween (Fig. 6).
Regarding claim 5, modified Retief discloses at least one of said pair of opposed jaws (21) is joined to said at least one payload support (30) by an elongated spreader 
Regarding claim 6, modified Retief discloses at least two payload supports joined to said mounting assembly (noting each side of 31 is considered a payload support).
Regarding claims 7 and 8, modified Retief discloses said at least one payload support (30) is adjustably mounted to the mounting assembly (21/23, via portion 20) to allow for adjustment of an angle of orientation of said at least one payload support relative to the mounting assembly and for securing of said at least one payload support in any selected one of a plurality of angular orientations, said mounting assembly comprises an attachment mechanism (20) for adjustably securing said at least one payload support in any selected one of a plurality of angular orientations relative to said mounting assembly.
Regarding claims 14-16, modified Retief discloses said at least one payload support comprises a plurality of mounting structures (noting threaded mounting holes which receive fasteners 53), said plurality of mounting structures have a common orientation, each of said plurality of mounting structures is oriented in a horizontal orientation (Figs. 2 and 3 noting the corresponding orientations of 53).
Regarding claim 17, modified Retief discloses said plurality of mounting structures have different orientations (to the degree that the mounting structures which accept respective fasteners 53 for each of the holders 50, have common orientations, but the orientations to mount each instance of 50 are oriented at different angles).

Regarding claim 25, modified Retief discloses said at least one payload carrier attachment comprises a carrier platform attachment (noting the lower portion of 50 that supports the bottom of a carried object).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4,535,923 A) as applied to claim 1 above, and further in view of Rogers (US 1,571,376 A).
Regarding claim 3, Retief does not specifically disclose said mounting assembly comprises a ratcheting rack-and-gear system, and wherein said pair of opposed jaws are interconnected by said system, said mounting assembly further comprising a drive handle attached to said system and operable to drive said gear to separate said pair of opposed jaws to cause them to engage and clamp against the rails of the saddle.
Rogers teaches the ability to have a (spreading) clamping mechanism (Figs. 1 and 2) including a ratcheting (noting 14) rack (13) and gear (12) system, and wherein said pair of opposed jaws (5 and 6) are interconnected by said system, said mounting assembly further comprising a drive handle (11) attached to said system and operable to drive said gear to separate said pair of opposed jaws to cause them to engage and clamp against opposing portions of a support.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace the clamping mechanism .

Claims 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4535923 A) and Rogers (US 1,571,376 A).
Regarding claim 31, Retief discloses a carrier assembly mountable to rails of a saddle of a bicycle (Fig. 6), the carrier assembly comprising, a mounting assembly including a pair of opposed jaws (21/23) adapted for engagement with a pair of spaced rails of the saddle to secure said mounting assembly thereto, at least one payload support (30) joined to said mounting assembly, said at least one payload support defining a mounting structure, and at least one payload carrier attachment, said at least one payload carrier attachment (50) defining a mating mounting structure complementary to said mounting structure of said at least one payload support (noting portions 53 as well as the apertures through which they extend), said mating mounting structure being selectively mountable and demountable from said mounting structure.

Manke teaches the ability to have a support device including a mating mounting structure (noting 5/8, 11, 12/13, Fig. 4) that is mountable and demountable in a tool free fashion (noting the use of wing nuts).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace the hex bolts/nuts with studs, apertures, and wing nuts as demonstrated by Manke because such a change would require the mere replacement of one know fastener type for another and would have yielded predictable results.
Retief does not specifically disclose said mounting assembly comprises a ratcheting rack-and-gear system, and wherein said pair of opposed jaws are interconnected by said system.
Rogers teaches the ability to have a (spreading) clamping mechanism (Figs. 1 and 2) including a ratcheting (noting 14) rack (13) and gear (12) system, and wherein said pair of opposed jaws (5 and 6) are interconnected by said system, said mounting assembly further comprising a drive handle (11) attached to said system and operable to drive said gear to separate said pair of opposed jaws to cause them to engage and clamp against opposing portions of a support.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace the clamping mechanism with one similar to Rogers because such a change would allow the clamping portion to 
Regarding claim 32, modified Retief discloses said mounting assembly comprises an attachment mechanism (20) for adjustably securing said at least one payload support in any selected one of a plurality of angular orientations relative to said mounting assembly.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4,535,923 A) as applied to claim 8 above, and further in view of Carnevali (US 2009/0084019 A1).
Regarding claims 9-10, Retief discloses a hub receiving a screw operable to clamp a mating hub of said at least one payload support therebetween to secure said at least one payload support in a selected angular orientation, but does not specifically disclose a thumbscrew or at least one of said hub and said mating hub comprises complementary structures collectively defining a plurality of detents for mating the hubs at a plurality of predefined angular orientations.
Carnevali teaches the ability to have a mechanism for pivoting a device including a hub (82/84) receiving a thumbscrew (164/168) operable to secure at least one payload support in a selected angular orientation and one of said hub and said mating 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace the formal fastener clamping mechanism with one having a thumbscrew and a set of complimentary detents because such a change would allow the angle of the device to be adjusted without the need for tools i.e. a screwdriver or wrench to adjust the fastener to adjust the angle.  Further including detents are known to prevent unwanted rotation as suggested by Carnevali.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4,535,923 A) as applied to claim 1 above, and further in view of Nagy (US 5,086,958 A).
Regarding claims 11-13, modified Retief discloses apertures and fasteners as mating structures but does not specifically disclose one of said mounting structure and said mating mounting structure comprises a channel and another of said mounting structure and said mating mounting structure comprises a boss dimensioned to fit within said channel, or said boss is defined as an elongated rib, said rib is keystone-shaped in cross-section.
Nagy teaches the ability to have a mating structure that includes one of said mounting structure and said mating mounting structure comprises a channel (29) and another of said mounting structure and said mating mounting structure comprises a boss (30) dimensioned to fit within said channel (Fig. 3), said boss is defined as an 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Retief and replace the aperture and fastener mating structures and replace them with a channel and plate connection mating structure similar to that of Nagy because such a change would allow the payload carrier to be securely attached and quickly removed without the need for tools thereby allowing for eased attachment and removable as well as eased interchangeability.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4,535,923 A) as applied to claim 14 above, and further in view of Kuo (US 2003/0029209 A1).
Regarding claims 18-19, Retief does not specifically disclose at least one payload support defines a first channel that is one of rearward-facing and side-facing and a second channel that is another of rearward-facing and side-facing, or said at least one payload support defines a first channel having a first orientation and a second channel having an orientation different from said first orientation on one surface of said at least one payload support that is one of rearward-facing and side-facing.
Kuo teaches the ability to have a payload support defining first channel and a second channel whereby the first channel has a first orientation and a second channel having a second orientation different from the first orientation (Fig. 7, noting the vertical channel and the horizontal channel portions of 231”).

To the degree that it can be argued that the mounting structure of Retief is located on a diagonally rearward and side facing portion, and thereby not defined on either a side facing or rearward facing surface. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Retief and place the mounting structures on either a side or rear facing surface because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4,535,923 A) as applied to claim 1 above, and further in view of Johnson (US 8,393,111 B1).
Regarding claims 20-21, Retief does not specifically disclose said at least one payload carrier attachment comprises an elongated tube having a sidewall, said sidewall defining an elongated channel extending part of a length of said tube, said tube being open at least one end, or said elongated tube further comprises a pair of bosses positioned on an external surface on opposite sides of said channel, or said elongated 
Johnson teaches the ability to have a device support including an elongated tube (52) having a sidewall, said sidewall defining an elongated channel (52S) extending part of a length of said tube, said tube being open at least one end (52T), said elongated tube further comprises a pair of bosses (noting one end of 53 and knob 56) positioned on an external surface on opposite sides of said channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace at least one payload carrier with a support similar to that of Johnson because such a change would allow for the device to support additional types of items thereby increasing the versatility of the carrying device.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4,535,923 A) as applied to claim 1 above, and further in view of Resnick (US 5,052,146 A).
Regarding claims 20 and 22, Retief does not specifically disclose the payload carrier attachment comprises an elongated tube having a sidewall, said sidewall defining an elongated channel extending part of a length of said tube, said tube being open at least one end, said tube having an upper end and a lower end, said lower end of said tube being shaped to form a point.
Resnick discloses a support device including an elongated tube (Fig. 7) having a sidewall (40), said sidewall defining an elongated channel (18) extending part of a 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace at least one payload carrier with a support similar to that of Resnick because such a change would allow for the device to support additional types of items thereby increasing the versatility of the carrying device.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4,535,923 A) as applied to claim 1 above, and further in view of Puluso (US 6,401,998 B1).
Regarding claim 23, Retief does not specifically disclose said at least one payload carrier attachment comprises a laterally-open bracket having a lower lip for supporting a fishing rod case in a vertical direction, and at least one strap for lashing a rod case to said bracket and supporting it in a horizontal direction.
Puluso teaches the ability to have at least one payload carrier attachment (10) comprises a laterally-open bracket having a lower lip (20) and structurally capable of supporting a fishing rod case in a vertical direction, and at least one strap (22) structurally capable of lashing a rod case to said bracket and supporting it in a horizontal direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace the payload carrier .

Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Zuraski et al. (US 9,079,626 B2)(Zuraski).
Regarding claim 26, Retief discloses a carrier assembly mountable to rails of a saddle of a bicycle (Fig. 6), the carrier assembly comprising, a mounting assembly (21/23) adapted for attachment to at least one rail of the saddle to secure said mounting assembly thereto, at least one payload support (30) joined to said mounting assembly, an attachment mechanism (noting fasteners 53 and the corresponding holes) for attaching at least one payload carrier (50).
Retief does not specifically disclose said at least one payload support defining a mounting structure defining a channel and a locking mechanism comprising a catch pivotably mounted for movement between an inoperative position in which a tip of said catch is positioned outside of said channel and an operative position, in which said tip of said catch is positioned within said channel, and at least one payload carrier attachment, said at least one payload carrier attachment defining a mating mounting boss complementary to said channel of said at least one payload support, said mating mounting boss defining a socket dimensioned and positioned for receiving said tip of said catch when said mating mounting boss is seated within said channel, said mating mounting boss being selectively mountable and demountable from said channel in a tool-free fashion.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace the aperture and fastener mating structures and replace them with a locking channel and boss connection mating structure similar to that of Zuraski because such a change would allow the payload carrier to be securely attached and quickly removed without the need for tools thereby allowing for eased attachment and removable as well as eased interchangeability.
Regarding claim 27, modified Retief and specifically Zuraski discloses said mating mounting boss and said are shaped to be keyed to permit mating in a single pre-defined orientation (Fig. 4).
Regarding claim 28, modified Retief and specifically Zuraski discloses said mating mounting boss and said channel are T-shaped in cross-section. (Figs. 6 and 7).
.

Claims 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4535923 A), Rogers (US 1,571,376 A) as applied to claim 32 above, and further in view of Kuo (US 2003/0029209 A1).
Regarding claims 33-35, modified Retief discloses at least one payload support comprises a plurality of mounting structures (noting the plurality of holes). Modified Retief does not specifically disclose one of said mounting structure and said mating mounting structure comprises a channel and another of said mounting structure and said mating mounting structure comprises a boss dimensioned to fit within said channel or at least one of said plurality of mounting structures is oriented in a vertical orientation and at least one of said plurality of mounting structures is oriented in a horizontal orientation.
Kuo teaches the ability to have a payload support defining first channel and a second channel whereby the first channel has a first orientation and a second channel having a second orientation different from the first orientation (Fig. 7, noting the vertical channel and the horizontal channel portions of 231”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Retief and replace the mounting 
Regarding claims 36 and 37, modified Retief discloses the at least one payload support defines a first channel having a first orientation and a second channel having an orientation different from the first orientation (noting vertical and horizontal channels), but to the degree that it can be argued that the mounting structure of Retief is located on a diagonally rearward and side facing portion, and thereby the device does not include a first channel that is one of rearward-facing and side-facing and a second channel that is another of rearward-facing and side-facing, or channels on one surface of said at least one payload support that is one of rearward-facing and side-facing.
To the degree that it can be argued that the mounting structure of Retief is located on a diagonally rearward and side facing portion, and thereby not defined on either a side facing or rearward facing surface. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Retief and place the mounting structures on either a side or rear facing surface because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retief (US 2010/0264184 A1) in view of Manke (US 4535923 A), Rogers (US 1,571,376 A)  as applied to claim 34 above, and further in view of Johnson (US 8,393,111 B1).
Regarding claim 38, Retief does not specifically disclose said at least one payload carrier attachment comprises an elongated tube having a sidewall, said sidewall defining an elongated channel extending part of a length of said tube, said tube being open at least one end.
Johnson teaches the ability to have a device support including an elongated tube (52) having a sidewall, said sidewall defining an elongated channel (52S) extending part of a length of said tube, said tube being open at least one end (52T).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace at least one payload carrier with a support similar to that of Johnson because such a change would allow for the device to support additional types of items thereby increasing the versatility of the carrying device.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-38 have been considered but are moot in view of the new grounds of rejection.
Applicant argues “there cannot be motivation to modify the device of Retief to include such an interchangeable/tool-free system because doing so would change the principal operation of the Retief device” Examiner respectfully disagrees. Examiner .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734